PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Dennen IP Law, LLC
PO Box 14340
Huntsville, AL 35815


In re Application of: Mark Hose
Serial No.: 16983048         
Filed: August 3, 2020
Docket: 19-0007.04 (00455)
Title: Systems and Methods for Optically Filtering for Color Specific Enhancement
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 03 August 2020.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 03 August 2020. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:


Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: the petition fee has not been paid as set forth in 1.84(2)(i). Further, there is no explanation for why the color drawings are the only practical medium which to disclose the subject matter to be patented.
 
Accordingly, the petition is DISMISSED.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to Dean Reichard at (571) 272-1984. If attempts to reach the undersigned are unsuccessful, you may contact Brian Sircus at (571) 272-2058.    

/Dean Reichard/________
Dean Reichard, Quality Assurance Specialist
TC2800